The Honorable Jim Wood State Representative P.O. Box 219 Tupelo, AR 72169-0219
Dear Representative Wood:
I am writing in response to your request for my opinion on the following question:
  If a cemetery, as defined in ACA 5-39-212(a)(1), is located in an interior tract of land, does the construction of a locked, gated fence, by the landowner, on the private road leading to the cemetery, violate ACA 5-39-212(a)(1) when the landowner has provided keys for ingress and egress to some, but not all surviving relatives for purposes of visitation, maintenance and repair, and has located an additional key at a public business, open 40 hours per week, to allow ingress and egress? Does the above-described scenario constitute "suitable access" or does it constitute a violation?
RESPONSE
I regret that I am unable to answer your question, which my inquiries reveal concerns a matter that is the subject of pending litigation. This office has long avoided comment on any matters that are under current consideration by the judiciary. Please let me know if I can be of assistance in any other respect.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:JD/cyh